PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of January 8, 2015, the Court has determined that because its jurisdiction was not timely invoked, this appeal must be dismissed.
In order to timely invoke the Court’s jurisdiction, an appellant must file a notice of appeal within 30 days of rendition of the order. Fla. R. App. P. 9.110(b). An order is rendered when a signed, written order is filed with the clerk of the lower tribunal. Fla. R. App. P. 9.020(i). Here, the judgment was filed with the clerk of the lower tribunal on November 3, 2014. Appellant’s notice of appeal, which was filed more than 30 days later on January 5, 2015, failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is dismissed.
ROWE, MAKAR, and OSTERHAUS, JJ., concur.